Citation Nr: 1200882	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-46 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
 
 
THE ISSUE
 
Entitlement to service connection for lumbar degenerative disc disease to include radioculopathy of the lower left extremity.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
INTRODUCTION
 
The appellant is a Veteran who served on active duty from June 1955 to February 1965, and from June 1966 to December 1967.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
During his July 2011 Travel Board hearing, the Veteran testified that he had received treatment from VA medical centers in Wilkes-Barre, Pennsylvania; Winston-Salem, North Carolina; Dublin, Georgia; and Tampa, New Port Richey, and Brooksville, Florida since his discharge from service in 1967.  The Veteran's claims file presently contains, however, only records from the VA medical center and associated outpatient clinics in Tampa, Florida, dated between January 1996 and December 2008, and limited records from VA medical centers in Wilkes Barre, Winston-Salem, and Houston, Texas.
 
As part of its duty to assist, VA must make as many requests as necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159 (2011).  VA is further required to make reasonable efforts to obtain other relevant records not in the custody of a Federal department.  Id.   In accordance with its duty to assist, the AMC/RO must attempt to retrieve any and all records pertinent to the Veteran's claim.
 
 
 
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO must take appropriate action to secure any and all pertinent records dated since December 1967, which have been identified but not previously secured for inclusion in the claims file, to include treatment records dated between 1967 and approximately 1982, from the VA medical center in Wilkes-Barre, Pennsylvania; records from the VA medical center in Winston-Salem, North Carolina for the period between approximately 1981 and 1999; and from the Dublin, Georgia VA Medical Center between approximately 1999 and 2003.  
 
All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The Veteran must then be given an opportunity to respond.

2.  The AMC/RO must ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.

3.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


